Case 1:04-cr-00363-SOM Document 380 Filed 05/28/21 Page 1 of 2   PageID #: 3477



                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,     )          CR. NO. 04-00363-02 SOM
                               )
           Plaintiff,          )          ORDER GRANTING DEFENDANT’S
                               )          MOTION FOR COMPASSIONATE
                               )          RELEASE
                               )
      vs.                      )
                               )
 SCOTT STADNISKY,              )
                               )
           Defendant.          )
                               )
 _____________________________ )

    ORDER GRANTING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

            The court grants Scott Stadnisky’s unopposed

 compassionate release motion for the reasons set forth in both

 the motion and the Government’s response, including the lengthy

 period Stadnisky has served in custody, his individual and family

 circumstances, and his positive conduct while in custody.

 Stadnisky’s custody period is reduced to time served, and the

 Bureau of Prisons is directed to release Stadnisky forthwith.

 Stadnisky must live with his wife at the residence in Brisbane,

 California, that has been preapproved by Probation Officer Alonza

 Leal.   Stadnisky must contact Alonza Leal within 72 hours of his

 release and shall also contact District of Hawaii Chief Deputy

 Probation Officer Timothy Jenkins at 808-541-1283 no later than

 June 1, 2021.
Case 1:04-cr-00363-SOM Document 380 Filed 05/28/21 Page 2 of 2    PageID #: 3478




             It is so ordered.

             DATED: Honolulu, Hawaii, May 28, 2021


                               /s/ Susan Oki Mollway
                               Susan Oki Mollway
                               United States District Judge




 United States v. Stadnisky, Cr. No. 04-00363-02 SOM; ORDER GRANTING
 DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE




                                       2
